Ringo, C. J., dissenting. The defendant sued out a writ of attachment against the goods, chattels, lands, tenements, and effects, of the plaintiffs in error, who upon the execution thereof by the sheriff, gave bond and security, in pursuance of the provisions contained in the 13 sec. of the 13 chap, of the Revised Statutes of this State; which declares, that “The defendant, at the lime of the service of the writ of attachment, or at any time before judgment shall be rendered against him, may file (if before the return of the writ, with-the officer executing the same; if after, with the clerk) a bond with sufficient security, to be approved of by the officer taking the same, in double the amount of the plaintiff’s demand as sworn to; conditioned, that he will appear to, and answer,the plaintiff’s demand at such time and place as by law he should, and that he will pay and abide the judgment of the court, or that his security will do the same for him.” The 14th sec. of the same statute enacts, that “when the defendant shall have filed the bond, as required in the last preceding section, the attachment shall be released, and the suit proceed as other suits at law.” The sheriff- certified in his return to said writ of attachment, amongst other things, that he executed it on certain property of the defendants, on the 30th day of June, 1842, and that the attachment was dissolved, and the property and garnishee released, “by the defendants appearing and entering into special bail, and giving bond with approved security, a3 the law directs, which securities are Sandford Turner, and George Turner, and said bond is therewith returned, 1st July, 1842.” The ease presented, raises distinctly this question, to wit: what was the-legal effect upon the suit, of the bond and security entered into by the defendants, in pursuance of the provisions of the 13th section of the statute above quoted, upon the execution of the writ of attachment? Did this act of the defendants simply discharge their property and effects, from the operation of the attachment, and substitute in their stead, a different security to the plaintiff? Or did it have the effect of releasing the whole attachment, and discharging the bond of the plaintiff, as well as the property and effects of the defendant? The majority of this court, if I correctly understand their opinion, hold that the legal operation of this act of the defendants is to release so much of the attachment only as operates upon and binds their property, by substituting instead thereof the bond and personal security taken by the sheriff, but that it has no effect whatever upon the attachment bond filed by the plaintff. I hold that the legal operation thereof is, to release the whole attachment and place the parties to the action, respectively, in the same situation, as if the original process had been a writ of capias ad respondendum, instead of an attachment, and that the proceedings in the writ, thenceforward must be the same as if no such bond had been given, and no process other than a ca-pias issued; and that no exception to the affidavit can be maintained, if it be such affidavit as would authorize the issuing or suing out of the attachment, although it is not such as in law would have entitled the plaintiff to a capias; because the change, in the form of the remedy, and order of proceeding, depends entirely upon the election of the defendants, and being designed, as I conceive, exclusively for their ease and advantage, the law, in my opinion, by implication, if not by express declaration, makes their election operate as a release of any right of action which they otherwise may have had, or might have, upon the attachment bond liled by the plaintiff, and of every advantage of which they could otherwise have availed themselves in the suit.by reason of no such bond, or ah insufficient one having been filed. For this law, although made for the benefit of defendants, was not, as I believe, designed to favor them at the expense of plaintiffs, who, it must not be forgotten, can seldom if ever resort to this extraordinary remedy, except in cases where the defendant is by fraud, endeavoring to prevent the recovery or payment of the demand, by means of any ordinary proceeding at law. The operation given to this act of the defendants, by the opinion of the court is, therefore, in my opinion, too limited; besides, it is made thereby to operate both unjustly and oppressively upon the plaintiff, which I am confident the law never designed it should. But the statute not only declares in the broadest terms, that “the attachment shall be released” upon the defendant’s filing such bond with the sheriff, or clerk, as is thereby prescribed, but also expressly declares that the suit shall proceed as other suits at law. Now, I am at a loss to understand how this can be, and the right remain to the defendants to plead in abatement of the suit, the want or insufficiency, of either the attachment bond, or the writ of attachment. The former they cannot plead, first, because, by their own voluntary election, they, have done an act which, by the operation of law, releases the whole attachment and transforms it from a proceeding designed to operate exclusively upon their property and effects, intoan ordinary action, operating exclusively in personam; and inasmuch as in such suit, no bond is required to be filed by the plaintiff prior to the institution thereof, so when the attachment is released, and'the parties required to proceed therein, as in other suits at law, the legitimate and plain legal consequences appears to me to be, that noTplea alleging the want of such bond can have any effect whatever upon the cause; if it is otherwise, the case, instead of proceeding^ other suits at law, may be defeated, or at least abated, by reason of a defect in, or omission to do, any thing 'not required in any ordinary action; and secondly, because the defendants, by giving such bond, bind themselves to appear to the action, by an express stipulation, contained in the condition thereof, by which, as it seems to me, they ought to be estopped from pleading any defect, in the writ as without- such appearance the condition would be broken, and the bond forfeited. In this case these facts, being returned by the sheriff, thereby became parcel of the record, and conclude the par-lies, to the extent of their legal operation, which, according to my understanding of the law, would exclude the plea in abatement, filed in this case, and render the determination of the issue upon it, wholly inoperative, and if it had been found for the defendants, instead of the plaintiff, the plaintiff would have been entitled to judgment, notwithstanding; and the declaration, for aught that appears, being in every respect good, the judgment, in my opinion, ought to be affirmed, although in striking out the demurrer filed by one of the defendants, the court doubtless erred; yet as the demurrant did not, by bill of exceptions, cause the demurrer to be made part of the record, we cannot regard any of the grounds of demurrer therein specially assigned, and the facts shown in the declaration, certainly show a right of action in the plaintiff.